

116 HR 4900 IH: Telehealth Across State Lines Act of 2019
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4900IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. David P. Roe of Tennessee (for himself and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to establish a national telehealth program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Telehealth Across State Lines Act of 2019. 2.National telehealth programSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:
			
				330N.National telehealth program
					(a)Uniform national best practices
 (1)In generalThe Secretary shall, in consultation with a range of stakeholders including the entities listed in paragraph (3), issue guidance on uniform best practices for the provision of telehealth across State lines.
 (2)ObjectiveThe objective of the best practices issued under paragraph (1) shall be to, not later than 5 years after the date of enactment of this section, provide high-quality telehealth in rural areas across the United States.
 (3)ConsultationThe entities listed in this paragraph include— (A)technology experts;
 (B)data security experts; (C)primary care providers;
 (D)specialist providers; (E)mental health providers;
 (F)academic medical centers; (G)Federally qualified health centers, as defined in section 1861(aa) of the Social Security Act;
 (H)State, local, or tribal health departments; (I)critical access hospitals; and
 (J)any Federal agency with expertise in the provision of telecommunications or telehealth. (4)ReportsThe Secretary shall, not less than once every year beginning 1 year after the date of enactment of this section and ending on the date on which the guidance under paragraph (1) is issued, report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives on the progress of such guidance.
						(b)Grant program
 (1)In generalThe Secretary shall for each of fiscal years 2020 through 2024 award grants to eligible entities described in paragraph (2) for the expansion of telehealth programs to rural areas.
 (2)Eligible entityTo be eligible to receive a grant under this subsection, an entity shall— (A)demonstrate that it is operating, on the date on which the entity submits an application under subparagraph (B), an effective telehealth program (as determined in accordance with criteria established by the Secretary); and
 (B)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including a plan to expand the telehealth program operated by the entity to rural areas.
 (3)StudyNot later than 3 years after the date of enactment of this section, the Secretary shall— (A)complete a study on the grant program under this subsection, including the successes and challenges of the program, lessons the Secretary has learned with respect to the program, and best practices for telehealth programs; and
 (B)submit a report on such study to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, $20,000,000 for each of fiscal years 2020 through 2024.
 (c)Definition of rural areaIn this section, the term rural area has the meaning given the term in section 330J(e).. 3.Center for Medicare and Medicaid Innovation (CMMI) model to incentivize the adoption of telehealth in order to increase access to care in rural areasSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1395a(b)(2)(B)) is amended by adding at the end the following new clause:
			
 (xxviii)Providing incentives under title XVIII to encourage the adoption of telehealth in order to increase access to care in rural areas..
		